Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/10/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding independent claim 10, lines 13 and 17, recite the limitation “a solid angle”; however, it is not clear whether the “solid angle” in line 17 is the same solid angle as in line 13 or a different solid angle. Therefore, the claim language lacks antecedent basis and the use of term “a solid angle” is confusing and ambiguous. For the purpose of examination, “a solid angle” in line 17 is treated as the same angle as in line 13. Similarly, regarding claim 14, line 3, the limitation “a solid angle” is confusing when viewed in combination with limitations of claim 10.
Claim(s) 11-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki (US20170225609A1), in view of Muyan-Ozcelik et al. (“GPU Computing in Tomorrow’s Automobiles”; published online: 10/07/2014; hereinafter, “Muyan-Ozcelik”).
Regarding independent claim 10, Tsuzuki discloses a motor vehicle (FIGs. 1-2, for example) having at least one headlight (FIGs. 1-3: headlamps 28L and 28R) for illuminating the surroundings of the motor vehicle (see FIGs. 4A-4B) and a control device for controlling the at least one headlight (FIG. 1: headlamp control ECU), wherein the at least one headlight comprises a plurality of lighting segments that are arranged in a manner of a matrix (¶¶ 48, plural LED chips corresponding to upper-level LED group 34, and plural LED chips corresponding to the lower-level LED group 36), and can be actuated separately by the control device for providing a lighting brightness that can be predefined separately for the individual lighting segments (¶ 52: LED chips are turned on/off individually), wherein a control parameter predefining the lighting brightness for each of the lighting segments (¶ 51 and FIGs. 4A-4B) can be calculated by the control device in at least one computing step (¶¶ 24, 85)  for each of the lighting segments as a function of input parameters that can be provided by at least one vehicle device (see ¶¶ 50-52; FIGs. 4A-4B and 9: the light distribution 100 and 102 in FIG. 9 is the result of individually controlled LED chips of LED groups 34 and 36), 
wherein the at least one computing step for the first lighting segment comprises calculating the control parameter predefining the lighting brightness of the first lighting segment based at least in part on whether a solid angle associated with the first lighting segment is to be illuminated and (see ¶¶ 50-51 and FIGs. 4A-4B and 9: the unique output by the individual LED chips of the LED groups 34 and 36 are in accordance with the light distribution angles of the individual chips), 
wherein the at least one computing step for the at least one other lighting segment comprises calculating the control parameter predefining the lighting brightness of the at least one other lighting segment based at least in part on whether a solid angle associated with the at least one other lighting segment is to be illuminated (see ¶¶ 50-51 and FIGs. 4A-4B and 9: the unique output by the individual LED chips of the LED groups 34 and 36 are in accordance with the light distribution angles of the individual chips).  
Tsuzuki does not disclose the manner of executing the computing steps by headlamp control ECU 14 as shown in FIG. 1, i.e., the limitation, “wherein the control device executes the at least one computing step for a first lighting segment in parallel to the at least one computing step for at least one other lighting segment.”
However, Muyan-Ozcelik discloses using GPUs in automobiles (see slides 21, 23, 24, 26) where GPUs can replace dozens of ASICs, ASSPs, PLDs, and FPGAs (slide 24) for performing various control tasks including parallel computation of data (slide 21).
One of ordinary skill in the art would have been motivated to replace the ECU 14 (among other controllers) of Tsuzuki with a GPU, as taught by Muyan-Ozcelik, to perform parallel computations of the data in the vehicle. One of ordinary skill in the art would have been motivated to modify Tsuzuki because: GPUs simplify vehicle design; adding a GPU to the production line is cheap; and, with its programmability, GPUs offer ability to rapidly prototype and improve functionality with software updates (see slide 24 of Muyan-Ozcelik).
Regarding claim 11, combination of Tsuzuki and Muyan-Ozcelik discloses the motor vehicle according to claim 10, wherein the control device comprises a graphics processor, and wherein the at least one computing step for each of the lighting segments may be executed by the graphics processor (see slides 21, 23, 24, 26 of Muyan-Ozcelik: GPUs).  
Regarding claim 12, combination of Tsuzuki and Muyan-Ozcelik discloses the motor vehicle according to claim 10, wherein the control device is configured to execute the at least one computing step for the first lighting segment in parallel by executing a computing statement that determines a result parameter associated with the first lighting segment in parallel to a plurality of computing parameters associated with the at least one other lighting segment, wherein the result parameter is predefined by the input parameters, or at least calculated therefrom, and the control parameter is predefined by the result parameter, or is calculated in a subsequent computing step using the result parameter (see slides 21, 23, 24, and 26 of Muyan-Ozcelik: GPUs are inherently parallel processing computing devices; as a result, the GPU in combination of Tsuzuki and Muyan-Ozcelik can process information from camera of Tsuzuki in parallel and calculate the control signals and send them to individual LED chips in parallel).
Regarding claim 13, combination of Tsuzuki and Muyan-Ozcelik discloses the motor vehicle according to claim 10, wherein for each of the lighting segments, a result of the at least one computing step is a function of predefined lighting segment information describing at least one property of the lighting segment (FIGs. 4A-4B; ¶¶ 51-52 of Tsuzuki: brightness pattern of the LED chips in the LED groups 34 and 36).  
Regarding claim 14, combination of Tsuzuki and Muyan-Ozcelik discloses the motor vehicle according to claim 10, wherein the control device is configured to, as a function of the input parameters, select one of a plurality of predefined light patterns that describes a solid angle to be illuminated using the lighting segments, wherein, for at least one subset of the lighting segments, the result of the at least one computing step is a function of the selected light pattern (see ¶¶ 50-51 and FIGs. 4A-4B and 9 of Tsuzuki: the unique output by the individual LED chips of the LED groups 34 and 36 are in accordance with the light distribution angles of the individual chips).  
Regarding claim 15, combination of Tsuzuki and Muyan-Ozcelik discloses the motor vehicle according to claim 10, wherein, the input parameters comprise movement data that are a function of an instantaneous and/or predicted future vehicle movement, wherein, for at least some of the lighting segments, a result of the at least one computing step is a function of the movement data (FIGs. 8A-8B and 9: ¶¶ 66-67, 72, 85, 110, and 112 of Tsuzuki).  
Regarding claim 16, combination of Tsuzuki and Muyan-Ozcelik discloses the motor vehicle according to claim 10, wherein the input parameters comprise object information relating to at least one relevant object in the vehicle surroundings, and wherein, for at least one subset of the lighting segments, a result of the at least one computing step is a function of the object information (FIGs. 8A-8B and 9: ¶¶ 66-67, 72, 85, 110, and 112 of Tsuzuki: detection of surrounding vehicles, their headlights, and their positions).  
Regarding claim 17, combination of Tsuzuki and Muyan-Ozcelik discloses the motor vehicle according to claim 10, wherein the input parameters, or 2D vector data determined from the input parameters using the control device, describe a 2D polygon list of 2D polygons of a light distribution, wherein different control parameters or control parameter courses are associated with each of the 2D polygons, and wherein the control parameters of the respective lighting segments may be calculated in parallel for a plurality of lighting segments from the 2D polygon list using the control device (FIG. 4A-4B and 9 of Tsuzuki: lighting distribution is a 2D polygon that defines the boundary of the regions illuminated by the headlamps; slides 24, 25, and 34 of Muyan-Ozcelik: GPU is configured to convert and analyze the data captured by the camera in the form of 2D polygons). 
One of ordinary skill in the art understands that the GPU of Muyan-Ozcelik is inherently capable of performing the processing stages in parallel. Therefore, in motor vehicle of Tsuzuki, the information obtained by the camera regarding the surrounding vehicles can be processed in parallel in the form of 2D polygons, as taught by Muyan-Ozcelik.
One of ordinary skill in the art would have been motivated to make this modification because: GPUs simplify vehicle design; adding a GPU to the production line is cheap; and, with its programmability, GPUs offer ability to rapidly prototype and improve functionality with software updates (see slide 24 of Muyan-Ozcelik).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over combination of Tsuzuki and Muyan-Ozcelik, as applied to claim 10 above, and further in view of Takeda et al. (US 2004/0179367 A1; hereinafter, “Takeda”).
Regarding claim 18, combination of Tsuzuki and Muyan-Ozcelik discloses the motor vehicle according to claim 10, but does not disclose, “wherein the control device is configured to calculate, as a control parameter, a pulse width for a control voltage and/or a control current for each lighting segment.”
However, Takeda discloses a vehicle headlamp (FIG. 15, for example) wherein the control device (FIGs. 9 and 15: controlling unit 102) is configured to calculate (FIG. 9: via current setting part 212), as a control parameter, a pulse width for a control voltage and/or a control current for each lighting segment (FIG. 9: via pulse width modulation (PWM) controller 208).
It would have been obvious before the effective filing date of the claimed invention to use pulse width modulation (PWM), as part of a switch mode power supply, for driving the LEDs of Tsuzuki, as taught by Takeda. 
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of the driving circuitry of the LEDs and save space in the headlight.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844